



Exhibit 10.2


AMENDMENT #1 TO EMPLOYMENT AGREEMENT


This Amendment #1 ("Amendment #1") to the Employment Agreement, entered into and
effective as of May 25, 2018 (the "Agreement"), by and between Avid Technology,
Inc. ("Avid") and Kenneth Gayron ("Executive") is effective as of April 1, 2020
("Amendment Effective Date").


WHEREAS, due to the effect of the COVID-19 outbreak on the economy and on Avid's
current financial situation, and the implications to the organization if the
COVID-19 situation continues without intervention, the parties agree to the
necessity of certain cost saving measures, including the temporary reduction of
certain employees' salaries; and


WHEREAS, the parties wish to amend the Agreement as set forth in this Amendment
#1.


NOW, THEREFORE, the parties hereto agree as follows:


1.
As of the Amendment Effective Date, Executive agrees to a temporary twenty-three
percent (23%) reduction to Executive's base salary as paid to Executive
immediately prior to the Amendment Effective Date. Such reduction in salary
shall subsist for a minimum period of three (3) months from the Amendment
Effective Date, and for so long as Avid maintains its COVID-19-related furlough
program.



2.
Other than for the purposes of the amendment set forth in §1 above, the defined
term "Base Salary" shall continue to mean the salary amount paid to Executive
immediately prior to the Amendment Effective Date, and shall not refer to the
temporary reduced salary brought about by this Amendment #1.



3.
Ratification. Except as expressly modified by this Amendment #1, the terms and
provisions of the Agreement shall remain unchanged and in full force and effect
and are hereby ratified and confirmed by the parties.



4.
Counterparts and Signature. This Amendment #1 may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This amendment may be
executed by electronic signature or by scanning the executed document for
electronic transmittal.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement on the date above written.


Executive
 
Avid Technology, Inc.
Isl Kenneth Gayron
 
Isl Diana Brunelle
Signature
 
Signature
 
 
 
Kenneth Gayron
 
Diana Brunelle
Printed Name
 
Printed Name
 
 
 
Chief Financial Officer & Executive Vice President
 
Chief Human Resources Officer & SVP
Title
 
Title
 
 
 
May 5, 2020
 
April 29, 2020
Date
 
Date




